DETAILED ACTION
Priority
The application claims priority to PCT/US17/066202 however a certified copy of this document has not been provided. 

Information Disclosure Statement
The information disclosure statement filed 3/23/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Such a copy has not been provided for EP-1203710. It appears this may be a typo on the IDS form, as a copy of EP 1203740 has been provided.
The information disclosure statement filed 3/23/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Such an explanation has not been provided for EP-1203710. It appears this may be a typo on the IDS form, as a copy of EP 1203740 has been provided.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Garry A. Perry on July 21, 2021.
The application has been amended as follows: 
In the Claims:
In Claim 15, line 6, the phrase “members; and” is changed to --members and partially supported by a second stack, the second stack comprising previously stacked printed substrates; and--.
In Claim 15, line 9, the phrase “a second stack” is changed to --the second stack--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows partially supporting a first stack by a second stack as claimed (Claims 1, 3, 4, 6-13 and 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.